I dissent. With the disposition of the item of $110 for commission of two per cent on the $5,500, I do not disagree. The defendant stated that he paid it, and the plaintiff did not pursue the question nor offer evidence in denial. The finding is sustained by evidence and should stand whatever a reviewing court may think the fact to be.
There is still $110 for which to account. There is expert testimony that a survey of the property might be worth $100, and the defendant claims $100 for his services in making a survey. No such survey was made. The defendant went in his auto from St. Paul to Minneapolis and from there to the land. The ride from Minneapolis to the land took 30 minutes. He gave the land a cursory view, probably for 30 or 45 minutes, returned to Minneapolis, was *Page 480 
satisfied that it was worth $28,000, and verified his estimate by inquiry of a Minneapolis realtor. Just what the additional $10 included is not definitely shown. It is mentioned as "general office expenses." Again it is mentioned as "charged up to the automobile and making out the papers and time that I spent for the Wright county." To my mind the added $100, and probably the $10 in addition, was profit on the loan. The $110 is suggested as an equal division of $220, which was four per cent on the loan, the agents and the lender getting $110 each. The case of Ormund v. Hobart, 36 Minn. 306, 31 N.W. 213, apparently shows that the father of the plaintiff took usury 42 years ago. There is no evidence before us that he did, and if he did evidence of the fact is as irrelevant as would be evidence of the fact that he did not.